Exhibit 10.2
 
Execution copy
GUARANTY
This GUARANTY, dated as of March 12, 2018  (this “Guaranty”), is made by Sports
Endurance, Inc., a Nevada corporation (the  “Guarantor”), in favor of _________
(together with its permitted assigns, the “Secured Party”), party to that
certain Note Purchase Agreement (the “Purchase Agreement”), dated as of the date
hereof, among Yield Endurance, Inc., a New Jersey corporation (the “Company”)
and the Secured Party.
W I T N E S S E T H:
WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to sell and
issue to the Secured Party, and the Secured Party has agreed to purchase from
the Company the original issue discount secured demand promissory note dated as
of the date hereof (the “Note”) by and between the Secured Party and the
Company, subject to the terms and conditions set forth therein.
WHEREAS, the Purchase Agreement requires that the Guarantor execute and deliver
to the Secured Party, (i) a guaranty guaranteeing all of the obligations of the
Company under the Purchase Agreement, the Note and the other Transaction
Documents (as defined in the Purchase Agreement); and (ii) a Security Agreement,
dated as of the date hereof, granting the Secured Party a lien on and security
interest in all of its assets and properties (the “Security Agreement”); and
WHEREAS, the Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in its best interest.
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Party to perform under the Purchase Agreement,
the Guarantor hereby agrees with the Secured Party as follows:
SECTION 1.          Definitions.  Reference is hereby made to the Purchase
Agreement and the Note for a statement of the terms thereof.  All terms used in
this Guaranty and the recitals hereto which are defined in the Purchase
Agreement or the Note, and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.  In addition, the following terms
when used in the Guaranty shall have the meanings set forth below:
“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in Chicago, Illinois are authorized or required by law to
remain closed.
 “Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

--------------------------------------------------------------------------------

“Collateral” means all assets and properties of the Company and the Guarantor,
wherever located and whether now or hereafter existing and whether now owned or
hereafter acquired, of every kind and description, tangible or intangible,
including, without limitation, the collateral described in Section 2 of the
Security Agreement.
 “Company” shall have the meaning set forth in the recitals hereto.
“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.
“Guarantor” or “Guarantors” shall have the meaning set forth in the recitals
hereto.
“Indemnified Party” shall have the meaning set forth in Section 13(a) of this
Guaranty.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
“Note” shall have the meaning set forth in the recitals hereto.
“Obligations” shall have the meaning set forth in Section 3 of the Security
Agreement.
“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.
“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Guaranteed Obligations.
“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
“Purchase Agreement” shall have the meaning set forth in the first paragraph
hereto.
“Security Agreement” shall have the meaning set forth in the recitals hereto.
“Subsidiary” means any Person in which a Guarantor directly or indirectly, (i)
owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.
“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.

--------------------------------------------------------------------------------

 “Transaction Party” means the Company and the Guarantor, collectively,
“Transaction Parties”.
SECTION 2.           Guaranty.
(a)             The Guarantor hereby unconditionally and irrevocably, guarantees
to the Secured Party, the punctual payment, as and when due and payable, by
stated maturity or otherwise, of all Obligations, including, without limitation,
all interest, make-whole and other amounts that accrue after the commencement of
any Insolvency Proceeding of the Company whether or not the payment of such
interest, make-whole and/or other amounts are enforceable or are allowable in
such Insolvency Proceeding, and all fees, interest, premiums, penalties, causes
of actions, costs, commissions, expense reimbursements, indemnifications and all
other amounts due or to become due under any of the Transaction Documents (all
of the foregoing collectively being the “Guaranteed Obligations”), and agrees to
pay any and all costs and expenses (including counsel fees and expenses)
incurred by the Secured Party in enforcing any rights under this Guaranty or any
other Transaction Document.  Without limiting the generality of the foregoing,
each Guarantor’s liability hereunder shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by the Company to the
Secured Party under the Purchase Agreement and the Note but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Transaction Party.
(b)             The Guarantor, and by its acceptance of this Guaranty, the
Secured Party hereby confirms that it is the intention of all such Persons that
this Guaranty and the Guaranteed Obligations of the Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal, provincial, state, or other applicable law to
the extent applicable to this Guaranty and the Guaranteed Obligations of the
Guarantor hereunder.  To effectuate the foregoing intention, the Secured Party
and the Guarantor hereby irrevocably agree that the Guaranteed Obligations of
the Guarantor under this Guaranty at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of the Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.
SECTION 3.           Guaranty Absolute; Continuing Guaranty; Assignments.
(a)             The Guarantor guarantees that the Guaranteed Obligations will be
paid strictly in accordance with the terms of the Transaction Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Secured Party with
respect thereto.  The obligation of Secured Party under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against any Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Transaction Party or
whether any Transaction Party is joined in any such action or actions.  The
liability of the Guarantor under this Guaranty shall be as a primary obligor
(and not merely as a surety) and shall be irrevocable, absolute and
unconditional irrespective of, and the Guarantor hereby irrevocably waives, to
the extent permitted by law, any defenses it may now or hereafter have in any
way relating to, any or all of the following:
(i)            any lack of validity or enforceability of any Transaction
Document;

--------------------------------------------------------------------------------

(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Transaction Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Transaction Party or
extension of the maturity of any Guaranteed Obligations or otherwise;
(iii)          any taking, exchange, release or non-perfection of any
Collateral;
(iv)          any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
(v)           any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party;
(vi)          any manner of application of Collateral or any other collateral,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any Collateral or any other collateral for all
or any of the Guaranteed Obligations or any other Obligations of any Transaction
Party under the Transaction Documents or any other assets of any Transaction
Party or any of its Subsidiaries;
(vii)         any failure of Secured Party to disclose to any Transaction Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Transaction Party
now or hereafter known to Secured Party (the Guarantor waiving any duty on the
part of the Secured Party to disclose such information);
(viii)        taking any action in furtherance of the release of the Guarantor
or any other Person that is liable for the Obligations from all or any part of
any liability arising under or in connection with any Transaction Document
without the prior written consent of the Secured Party; or
(ix)           any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Transaction Party or any other guarantor or surety.
(b)             This Guaranty shall continue to be effective or be reinstated,
as the case may be, if at any time any payment of any of the Guaranteed
Obligations is rescinded or must otherwise be returned by the Secured Party, or
any other Person upon the insolvency, bankruptcy or reorganization of any
Transaction Party or otherwise, all as though such payment had not been made.
(c)             This Guaranty is a continuing guaranty and shall (i) remain in
full force and effect until Payment in Full of the Guaranteed Obligations (other
than inchoate indemnity obligations) and shall not terminate for any reason
prior to the Maturity Date of the Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon each Guarantor and its
respective successors and assigns.  This Guaranty shall inure to the benefit of
and be enforceable by Secured Party, and its respective successors, and
permitted pledgees, transferees and assigns.  Without limiting the generality of
the foregoing sentence, the Secured Party may pledge, assign or

--------------------------------------------------------------------------------

otherwise transfer all or any portion of its rights and obligations under and
subject to the terms of any Transaction Document to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Secured Party (as applicable) herein or otherwise, in each
case as provided in the Purchase Agreement or such Transaction Document.
SECTION 4.           Waivers.  To the extent permitted by applicable law,
Guarantor hereby waives promptness, diligence, protest, notice of acceptance and
any other notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Secured Party exhaust
any right or take any action against any Transaction Party or any other Person
or any Collateral.  The Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Purchase
Agreement and that the waiver set forth in this Section 4 is knowingly made in
contemplation of such benefits.  The Guarantor hereby waives any right to revoke
this Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future. 
Without limiting the foregoing, to the extent permitted by applicable law, the
Guarantor hereby unconditionally and irrevocably waives (a) any defense arising
by reason of any claim or defense based upon an election of remedies by Secured
Party that in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of Guarantor or other rights of Guarantor to proceed
against any of the other Transaction Parties, any other guarantor or any other
Person or any Collateral, and (b) any defense based on any right of set-off or
counterclaim against or in respect of the Guaranteed Obligations of such
Guarantor hereunder.  The Guarantor hereby unconditionally and irrevocably
waives any duty on the part of the Secured Party to disclose to the Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Transaction Party or any of its Subsidiaries now or hereafter known by the
Secured Party.
SECTION 5.           Subrogation.  Guarantor may not exercise any rights that it
may now or hereafter acquire against any Transaction Party or any other
guarantor that arise from the existence, payment, performance or enforcement of
any Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Secured
Party against any Transaction Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until there has been Payment in Full of the Guaranteed Obligations.  If any
amount shall be paid to Guarantor in violation of the immediately preceding
sentence at any time prior to Payment in Full of the Guaranteed Obligations and
all other amounts payable under this Guaranty, such amount shall be held in
trust for the benefit of the Secured Party and shall forthwith be paid to the
Secured Party to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Transaction Document, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (a) Guarantor shall make payment to the Secured
Party of all or any part of the Guaranteed Obligations, and (b) there has been
Payment in Full of the Guaranteed Obligations, the Secured Party will, at
Guarantor’s request and expense, execute and deliver to Guarantor

--------------------------------------------------------------------------------

appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to Guarantor of an interest in
the Guaranteed Obligations resulting from such payment by Guarantor.
SECTION 6.           Representations, Warranties and Covenants.
(a)             The Guarantor hereby represents and warrants as of the date
first written above as follows:
(i)            Guarantor (A) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization as set forth on the signature
pages hereto, (B) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and to execute, deliver and perform its
obligations under this Guaranty and each other Transaction Document to which
Guarantor is a party, and to consummate the transactions contemplated hereby and
thereby and (C) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
except where the failure to be so qualified (individually or in the aggregate)
would not result in a Material Adverse Effect.
(ii)           The execution, delivery and performance by Guarantor of this
Guaranty and each other Transaction Document to which Guarantor is a party (A)
have been duly authorized by all necessary corporate, limited liability company
or limited partnership action, (B) do not and will not contravene its charter,
articles, certificate of formation or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any contractual restriction binding on
such Guarantor or its properties do not and will not result in or require the
creation of any lien, security interest or encumbrance (other than pursuant to
any Transaction Document) upon or with respect to any of its properties, and (C)
do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to it or its operations or any of
its properties.
(iii)          No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required in
connection with the due execution, delivery and performance by Guarantor of this
Guaranty or any of the other Transaction Documents to which Guarantor is a party
(other than expressly provided for in any of the Transaction Documents).
(iv)          This Guaranty has been duly executed and delivered and is, and
each of the other Transaction Documents to which Guarantor is or will be a
party, when executed and delivered, will be, a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as may be limited by the Bankruptcy Code or other applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
suretyship or similar laws and equitable principles (regardless of whether
enforcement is sought in equity or at law).

--------------------------------------------------------------------------------

(v)           There is no pending or, to the best knowledge of Guarantor,
threatened action, suit or proceeding against Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which Guarantor is a party or any
transaction contemplated hereby or thereby.
(vi)          Guarantor (A) has read and understands the terms and conditions of
the Purchase Agreement and the other Transaction Documents, and (B) now has and
will continue to have independent means of obtaining information concerning the
affairs, financial condition and business of the Company and the other
Transaction Parties, and has no need of, or right to obtain from the Secured
Party, any credit or other information concerning the affairs, financial
condition or business of the Company or the other Transaction Parties.
(vii)         There are no conditions precedent to the effectiveness of this
Guaranty that have not been satisfied or waived.
(b)             Guarantor covenants and agrees that until Payment in Full of the
Guaranteed Obligations, it will comply with each of the covenants (except to the
extent applicable only to a public company) which are set forth in Section 4 of
the Purchase Agreement as if Guarantor were a party thereto.
SECTION 7.           Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, the Secured Party may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantor (any such notice being expressly waived by the Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Secured Party to or for the credit or the
account of the Guarantor against any and all obligations of the Guarantor now or
hereafter existing under this Guaranty or any other Transaction Document,
irrespective of whether or not the Secured Party shall have made any demand
under this Guaranty or any other Transaction Document and although such
obligations may be contingent or unmatured.  The Secured Party agrees to notify
the Guarantor promptly after any such set-off and application made by the
Secured Party, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Secured Party
under this Section 7 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Secured Party may have
under this Guaranty or any other Transaction Document in law or otherwise.
SECTION 8.           Limitation on Guaranteed Obligations.
(a)             Notwithstanding any provision herein contained to the contrary,
the Guarantor’s liability hereunder shall be limited to an amount not to exceed
as of any date of determination the greater of:
(i)              the amount of all Guaranteed Obligations, plus interest thereon
at the applicable Interest Rate as specified in the Note; and

--------------------------------------------------------------------------------

(ii)            the amount which could be claimed by the Secured Party from the
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, Guarantor’s right of contribution
and indemnification.
(b)             The Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guaranty hereunder or affecting the rights and
remedies of the Secured Party hereunder or under applicable law.
(c)             No payment made by the Company, Guarantor, any other guarantor
or any other Person or received or collected by the Secured Party from the
Company, the Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Guaranteed Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until after all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
Paid in Full.
SECTION 9.           Notices, Etc. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Guaranty must be in writing and will be deemed to have been delivered:  (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) Business Day
after deposit with an nationally recognized overnight courier service with next
day delivery specified, in each case, properly addressed to the party to receive
the same. All notices and other communications provided for hereunder shall be
sent, if to Guarantor, to the Company’s address and/or facsimile number, or if
to the Secured Party, to it at its respective address and/or facsimile number,
each as set forth in Section 6(c) of the Purchase Agreement.
SECTION 10.         Governing Law; Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of Illinois, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.  Guarantor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Cook County, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or under any of the other Transaction
Documents or with any transaction contemplated hereby or thereby, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim, obligation or defense that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
Section 6(c) of the Purchase Agreement

--------------------------------------------------------------------------------

and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Nothing
contained herein shall be deemed or operate to preclude the Secured Party from
bringing suit or taking other legal action against Guarantor in any other
jurisdiction to collect on Guarantor’s obligations or to enforce a judgment or
other court ruling in favor of the Secured Party.
SECTION 11.         WAIVER OF JURY TRIAL, ETC.  GUARANTOR HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
SECTION 12.         Taxes.
(a)             All payments made by Guarantor hereunder or under any other
Transaction Document shall be made in accordance with the terms of the
respective Transaction Document and shall be made without set-off, counterclaim,
withholding, deduction or other defense.  Without limiting the foregoing, all
such payments shall be made free and clear of and without deduction or
withholding for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Secured Party by the jurisdiction in
which the Secured Party is organized or where it has its principal lending
office (all such nonexcluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities, collectively or individually, “Taxes”).  If
Guarantor shall be required to deduct or to withhold any Taxes from or in
respect of any amount payable hereunder or under any other Transaction Document:
(i)            the amount so payable shall be increased to the extent necessary
so that after making all required deductions and withholdings (including Taxes
on amounts payable to the Secured Party pursuant to this sentence) the Secured
Party receives an amount equal to the sum it would have received had no such
deduction or withholding been made,
(ii)           Guarantor shall make such deduction or withholding,
(iii)          Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and
(iv)          as promptly as possible thereafter, Guarantor shall send the
Secured Party an official receipt (or, if an official receipt is not available,
such other documentation as shall be satisfactory to the Secured Party, as the
case may be) showing payment.  In addition, Guarantor agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies that arise from any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Guaranty or any other Transaction Document (collectively, “Other
Taxes”).
(b)             Guarantor hereby indemnifies and agrees to hold each Indemnified
Party harmless from and against Taxes or Other Taxes (including, without
limitation, any Taxes or Other

--------------------------------------------------------------------------------

Taxes imposed by any jurisdiction on amounts payable under this Section 12) paid
by any Indemnified Party  as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Guaranty or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within thirty (30) days from the date on which the Secured Party makes
written demand therefor, which demand shall identify the nature and amount of
such Taxes or Other Taxes.
SECTION 13.         Indemnification.
(a)             Without limitation of any other obligations of Guarantor or
remedies of the Secured Party under this Guaranty or applicable law, except to
the extent resulting from such Indemnified Party’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the Secured Party
and each of its affiliates, officers, directors, employees, agents and advisors
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Transaction Party enforceable against such
Transaction Party in accordance with their terms.
(b)             Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) or any fiduciary duty or obligation to Guarantor or any of its
respective affiliates, officers, directors, employees, agents and advisors, and
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential, incidental  or
punitive damages arising out of or otherwise relating to the facilities, the
actual or proposed use of the proceeds of the advances, the Transaction
Documents or any of the transactions contemplated by the Transaction Documents.
SECTION 14.         Miscellaneous.
(a)             Guarantor will make each payment hereunder in lawful money of
the United States of America and in immediately available funds to the Secured
Party, at such address specified by the Secured Party from time to time by
notice to the Guarantor.
(b)             No amendment or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by Guarantor, and the Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
(c)             No failure on the part of the Secured Party to exercise, and no
delay in exercising, any right or remedy hereunder or under any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder or under any Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy.  The rights and remedies of the Secured Party provided herein
and in the other

--------------------------------------------------------------------------------

Transaction Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights and remedies of the
Secured Party under any Transaction Document against any party thereto are not
conditional or contingent on any attempt by the Secured Party to exercise any of
its rights or remedies under any other Transaction Document against such party
or against any other Person.
(d)             Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
(e)             This Guaranty is a continuing guaranty and shall (i) remain in
full force and effect until Payment in Full of the Guaranteed Obligations (other
than inchoate indemnity obligations) and shall not terminate for any reason
prior to the Maturity Date of the Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon the Guarantor and its
respective successors and assigns.  This Guaranty shall inure, together with all
rights and remedies of the Secured Party hereunder, to the benefit of and be
enforceable by the Secured Party, and its successors, and permitted pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
sentence, the Secured Party may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under and subject to the terms of the
Purchase Agreement or any other Transaction Document to any other Person in
accordance with the terms thereof, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Secured Party
herein or otherwise, in each case as provided in the Purchase Agreement or such
Transaction Document.  None of the rights or obligations of the Guarantor
hereunder may be assigned or otherwise transferred without the prior written
consent of the Secured Party.
(f)              This Guaranty and the other Transaction Documents reflect the
entire understanding of the transaction contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, entered into
before the date hereof.
(g)             Section headings herein are included for convenience of
reference only and shall not constitute a part of this Guaranty for any other
purpose.
SECTION 15.         Currency Indemnity.
If, for the purpose of obtaining or enforcing judgment against the Guarantor in
any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of the jurisdiction that will give effect to such
conversion being made on such date, or (b) the date on which the judgment is
given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).

--------------------------------------------------------------------------------

If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantor shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from the Guarantor under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 
GUARANTOR:
 
SPORT ENDURANCE, INC.
 
 
 
By:                                                                             
Name: David Lelong
Title: President and CEO
       


